—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered May 21, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs’ argument that the Supreme Court erred in granting the defendant’s motion for summary judgment because the defendant failed to attach the pleadings to its motion is unpreserved for appellate review (see, Matter of Dietrich, 271 AD2d 894; Panzella v Shop Rite Supermarkets, 238 AD2d 490).
The Supreme Court properly determined that the defendant, a health maintenance organization, was not required to provide coverage for a procedure performed outside of the “service area” of the contract, since the procedure did not constitute a “medical emergency”, as that term was defined in the contract.
The plaintiffs’ remaining contentions are without merit. Mangano, P. J., O’Brien, Sullivan and H. Miller, JJ., concur.